Resumption of the session
I declare resumed the session of the European Parliament adjourned on 7 October 1999.
Madam President, I gave you a note indicating that I intended to raise the question of the visits to France and the United Kingdom by the President of China, and the effect of this on the violations of human rights in China, and the arrests and heavy-handed behaviour by police in France and the United Kingdom.
There have been very serious violations of human rights in China and this should be taken into account. I hope that you, Madam President, will not consider inviting the President of China to this Parliament because that would indeed be a disgrace. It is not so bad for him to be invited by the Queen or by President Chirac but please, not here.
I cannot quite place your intervention, Mr Bethell, in the framework of the Rules of Procedure. I think it was supposed to be a procedural motion, but was not in fact. Nonetheless, I take note of your wise advice.
Agenda
The next item is the inspection of the final version of the draft agenda as drawn up by the Conference of Presidents pursuant to Rule 110 of the Rules of Procedure.
Regarding Thursday' s sitting:
The Group of the European Liberal, Democrat and Reform Party has requested that the Commission statement on British beef be brought forward to Thursday. I must clarify that the reason why we decided at the Conference of Presidents to schedule this debate for Friday was, of course, to take into account the meeting of the Committee of Experts scheduled for the previous day, i.e. Thursday. I felt it necessary to clarify this point, without wanting to prejudice the decision of the House in any way.
Madam President, I should like to speak on behalf of my colleague, Miss Lynne, who sadly has injured her shoulder, having fallen down the stairs here while showing people how dangerous a particular set of stairs was!
Miss Lynne would have asked that we be allowed to close the debate on the question of British beef with motions for a resolution from the various political groups. I would like to make that proposal that the political groups be invited to submit motions for a resolution to close the debate on British beef.
Thank you, Mr Watson. Firstly, please convey my sympathy and best wishes for a speedy recovery to Miss Lynne. There are two aspects involved here: we already had the problem of the lifts. As far as the stairs are concerned, that is quite a different problem, and we shall be looking into things.
I would like us to proceed in order, as I do not quite follow. I had two requests. The first was for the debate scheduled for Friday to be brought forward to Thursday. This is the request which you should be speaking in favour of, first of all, on behalf of your Group, and I shall therefore give you the floor.
Madam President, my apologies for not being clearer the first time I spoke.
Our initial demand was to bring the debate forward to Thursday. However, we understand now that the reason the Commission wished to make the statement on Friday was because on Thursday there is a meeting of the Veterinary Committee which will look at this matter, and so the Commission will therefore be in a position to give further information on Friday. We welcome this but we would also like to ask that Members have the possibility of putting down motions for a resolution to close the debate.
In other words, if I understand you correctly, in the light of the argument I suggested, you are withdrawing your request to bring the debate forward. On the other hand, you are maintaining your request for the submission of motions for resolutions at the end of the debate. Is there a speaker against this request?
Madam President, instead of the empty gestures that we are getting from the Liberals and the British Conservatives on the issue of British beef, can we hear what the Commission has to say on Friday. Then, at some stage, in the future, Parliament can table an oral question with debate, where we can have a resolution to wind up the debate. What we want on Friday is a clear statement from Mr Byrne as to the legality of the document produced by the French Government. I expect that it will vindicate British beef. What we then want is for the Commission to take action or the French Government to back down and allow the free movement of goods through the European Union.
At this stage there is no need for Parliament to have a resolution. I wish that other British Members would stop the cheap politics that we are seeing this week in this House.
(Applause from the left)
Ladies and gentlemen, I have been approached with a request from the Liberal Group for the submission of motions for resolutions and a vote on these at the close of the debate on British beef.
(Parliament rejected the request)
Madam President, it should be said at this particular stage that it was the British Conservatives, the EPP, who asked for this item to be put on the agenda on Friday simply because, as Mr Watson has said, the Commission will only be ready on Friday morning. I therefore reject the allegations of Mr Donnelly. British Conservatives were in favour of making sure that we have free commerce in the European Union. We want to make the internal market work and have British beef bought on the continent.
It is my very great pleasure to cordially welcome Mr Dehaene who does us the honour of attending in the visitors' gallery to hear our debates prior to his own statement on Wednesday.
(Loud applause)
Still on the subject of Thursday' s sitting, I have a request from the Group of the European People' s Party to bring the question for oral answer on the European Union-Morocco fisheries agreement forward to Thursday. At the moment, this point is included on the order of business for Friday.
Who wishes to speak in favour of this request?
Madam President, it was always the wish of our colleagues in the Committee on Fisheries that we should no longer only ever discuss fisheries issues on Fridays, and we have heard that there is still sufficient time on Thursday afternoon to discuss one issue. Given that relations with Morocco are of such great importance, not just in general terms, but also with regard to the area of fisheries policy, we are pleased that there is time on a Thursday to give an issue like this its due importance. I would be grateful if we could show a relatively united front in deciding on this.
Is there a speaker against this request by the Group of the European People' s Party?
There is no speaker against, and I can further confirm that it would be possible to include this item in the order of business for Thursday.
(Parliament gave its assent)
The question for oral answer is therefore entered at the end of the order of business for Thursday.
(The order of business was adopted thus amended)
Madam President, I am sorry, but I was getting Tuesday and Wednesday confused. I would be most grateful if you could advise me whether it would be possible for the Council, before the vote on the report on Kosovo - which we have urged should take place - to at last provide its comments on Parliament' s amendments, following which we will then be able to hold the final vote. We had made a written request for the Council to be present, for it to comment and for us to hold the vote only after this has been done. Has it now been resolved that this is how matters are to be handled?
Absolutely, Mrs Pack. I can assure you that the Council will be represented, and that we have forwarded Parliament' s request.
Madam President, I propose to talk about a human rights violation. Many Europeans have been shocked and disgusted over the last few days to discover that in a country with which we are on very friendly terms, and to which we Europeans, especially those in my own country, owe a great debt of gratitude, that is, the United States of America, it is still legally possible to put children on trial and to take them away from their homes in handcuffs and shackles. And I am not talking about seventeen or eighteen-year-old youths, but about ten and eleven-year-old children. This is what has happened to a small slip of a boy with a very high-pitched, young child' s voice, who has been accused of sexually abusing his five-year-old sister.
Madam President, I would therefore request that you write a letter to the governor of Colorado and ask him to give this small, mistreated child his fatherly help. Remind him too that the United States of America is the only country apart from Somalia that has not yet ratified the UN Convention on Children' s Rights.
(Loud applause)
Thank you, Mrs Flemming. We are going to look very closely into this case, and I shall be happy to consider some action along the lines you request.
Madam President, I would like to raise a matter which, although not as sensitive, is still important. During the first part-session of this Parliament I asked you if you could do something about the television channels. We had a Dutch TV channel for five years at a stretch in the other building and suddenly we find that we no longer have one. I asked you about this during the first part-session and you assured me at the time that you would spare no effort in putting matters right again. We are now three part-sessions and three months on. I do not doubt your good intentions but the point is that nothing has been done yet. I would ask you again to see to it that we get a Dutch channel on the television again, just as we used to in the old building next door.
Thank you, Mrs Plooij-van Gorsel. Thank you for reminding me of this point once again. We shall see when this can be done. I thought it had been. I did ask for it to be done, quite emphatically. I think that it has not been possible to do anything so far for technical reasons, but I promise that I shall ensure that the situation is remedied as quickly as possible.
Madam President, I would like to raise a point of order because the Members of Parliament have just received a directory, published apparently by the American Chamber of Commerce in Belgium, which gives a list of the European Members of Parliament together with their details. Well, reading my own details and those of some of the Members in the same group, It is not the name of my party or my Group, the Union for a Europe of Nations Group that I find, but instead a totally subjective assessment, "nationalist, anti European Union" .
I find it somewhat strange, Madam President, for it to be the Americans who are sorting out who are the good and bad Europeans. It is even stranger for the Secretary-General of the European Parliament, perhaps unwittingly in violation of the duty of confidentiality, to be providing a flattering preface to this directory, in which I can read, in particular, that the directory is a useful reference work for the business community, and even a true public service!
Madam President, I think that the good will of the Secretary-General has been abused. I do not think that he had seen all the details included in this directory.
Would it be possible for him to send a letter to the authors of this directory to say that he is not responsible for these subjective descriptions and to ask for an amendment. Otherwise, I should, of course, be forced to think that this is truly a case of infringement of the requirement for confidentiality.
I promise you that I shall read this booklet very carefully, and if there is indeed the need to carry out this amendment, then we shall readily attend to it.
Madam President, my report, which was to have been debated and voted on this week, has been deferred. My understanding was that it had been deferred to the sitting on 3 November but I cannot see it on the draft agenda. Could you advise me whether that is an oversight or whether it is going to be deferred again. I shall begin to feel that this report should be renamed: "The deferral" !
Mr Chichester, I can tell you that the report has been included on the order of business for the November part-session in Strasbourg. I thought that would suit you. I see that is the case.
Madam President, over the last few days, the Italian press has disclosed the scandal of the Mitrokhin files which concern spying. As I belong to the group of Members which was disbanded in a democratic vote in this Parliament, I have tried to properly understand the meaning of the term 'affinities' . Reading about the scandal in the press, I have learned that two influential Members of the European Parliament are involved in this scandal. Given the involvement of these two Members, I would like to know whether the term 'affinities' also covers possible relations between their groups and the KGB.
As you can imagine, it is not my place to answer that question.
Madam President, on the same subject of TV reception, as raised by my colleague Mrs Plooij-van Gorsel, I wish to express the hope that the technical problems currently preventing the reception of BBC1 and BBC2 can be resolved. I realise that we English-speakers are spoilt with Sky, CNN and BBC World, but it is not the same as having the domestic channels.
I think that your request involves another technical problem, one that we are going to look into, but which seems to me less easy to solve than Mrs Plooij-van Gorsel' s.
Changes to the Rules of Procedure following the interinstitutional agreement (OLAF)
The next item is the report by Mr Napolitano, on behalf of the Committee on Constitutional Affairs, regarding the possible changes to the Rules of Procedure following the interinstitutional agreement of 25 May 1999, relating to internal inquiries carried out by the European Anti-Fraud Office (OLAF).
Madam President, when a speech is made before a parliament, silence might be too much to expect; I think we can allow a gentle hum of voices. Ladies and gentlemen, the report and proposal for a decision that I am presenting and briefly explaining on behalf of the Committee on Constitutional Affairs concerns the implementation of the interinstitutional agreement on the methods used to investigate fraud. We are tabling this report at the specific request of the President of the European Parliament, taking fully into account the opinion of the Committee on Budgetary Control.
I would like to remind you of the facts that are, actually, very simple. On 6 May 1999, the European Parliament approved this interinstitutional agreement with its own vote in plenary session. On 25 May 1999, the agreement was signed by the President of the European Parliament - Mr Gil-Robles, the President of the Council and the President of the Commission. The Council and the Commission adopted, on 25 May and 2 June respectively, the necessary decisions under their competence concerning the implementation of the agreement within those institutions. We are somewhat late in implementing this agreement, which can, of course, be explained by the hiatus caused by the elections and the start of the new Parliament' s work. We must proceed, however, without further delay in order to avoid any ambiguity regarding our desire to cooperate fully in the more correct and rigorous way fraud will be investigated. In fact it means inserting, in accordance with Rule 186(C) of the Rules of Procedure, a very short new rule - 9(C) - which will allow an annex containing the text of the interinstitutional agreement to be included, in which the necessary technical alterations with regard to our institution' s competences have been introduced.
To avoid any ambiguity regarding the respective functions and competences of an institution such as the European Parliament and a unit such as OLAF, I would like to stress, Madam President, that both Recital 5 and Article 1(2) state unequivocally that the provisions on privileges and immunity of the Treaties in general, and of the Protocol in particular, will take precedence and will be fully complied with. I would like to add that because concern had been expressed about Article 2 in particular, during the debate of 14 October in the Committee on Constitutional Affairs, all of us in the committee agreed on an amendment which now appears as the last paragraph of Article 2 and says: 'This article applies without prejudice to confidentiality requirements laid down in law or in the European Parliament' s Rule of Procedure." I therefore believe, ladies and gentlemen, that this text can be adopted without any reservations, especially because the Committee on Constitutional Affairs has unanimously adopted this report and proposal for a decision.
Madam President, first of all I would like to congratulate the Chairman of the Committee on Constitutional Affairs, Mr Napolitano, for clarifying such an important issue in his report. We all know that this clarification has come at an opportune and important time - at a time when there are widespread calls to tackle, and ultimately root out altogether, fraud and those conditions which nurture it. As you are all aware, the European Parliament showed some awareness of this issue when, some months ago, it adopted a decision containing very specific articles - a decision which Mr Napolitano has incorporated in his report which also contains very specific articles on how we should function and what factors we must consider in order to achieve our goal of combating fraud.
Now is not the time to re-examine the articles one by one. We all know them very well. However, at this time, it is essential to draw your attention once more to the awareness this House has shown and the awareness the European Parliament has shown on the issue of fraud - an awareness which was turned into action by the internal decision of the European Parliament, and an awareness which is re-formulated in the report and the proposal of Mr Napolitano. It is, I believe, quite significant for this House and it is significant for the institution of the European Parliament that, once again, it is responding to the demands of the European citizens - demands which have been made quite clear of late, particularly during the recent European elections.
Madam President, you all know that the word "fraud" forms part of our major focuses. On many occasions, we have mentioned the need to combat and eradicate fraud altogether. However, you all know very well that our experience, both in the European Parliament and in Europe, proves that it is not enough just to say this, to go on reiterating that something should be done. We need to take steps - specific steps - and it is up to us to take the first steps since we are the ones who anxiously call for fraud to be tackled and eradicated. Mr Napolitano' s proposal which, as he himself said, was adopted in the Committee of Constitutional Affairs without any objections, is a very clear and very specific step in this direction. For precisely this reason, this House must also vote in favour. At the same time, it would be an oversight on my part if I failed to mention the contribution made by the European Parliament' s Committee on Budgetary Control which has laid down the right foundations for us in one of its opinions, which can also be found in Mr Napolitano' s report.
In closing, I would once again like to thank the Chairman of the Committee of Constitutional Affairs, as well as the Committee on Budgetary Control, and I would like to ask the House to vote in favour of the Napolitano report.
draftsman of the opinion of the Committee asked for an opinion, the Committee on Budgetary Control. (DE) Madam President, ladies and gentlemen, I am able to follow on from where the preceding speaker left off. We give our unqualified support to the report by our colleague Mr Napolitano. We, on the Committee on Budgetary Control, have recommended that the changes that have become necessary as a result of OLAF should be incorporated directly into the Rules of Procedure. The Committee on Constitutional Affairs has suggested that a single basic rule be incorporated into the actual Rules of Procedure and that the full wording - consistent with the interinstitutional agreement - be added as an appendix. That is perfectly acceptable. It is crucial that the substance remains unchanged. The key point, as has already been mentioned, is that we, as a Parliament, should give a clear signal that we are not just demanding or stipulating that others should be subject to investigations by an external, independent authority, but that we want to subject ourselves to this process too. I would have liked us to be able to discuss this decision of Parliament' s together with the question of appointing the new director of OLAF. We had planned to hold the hearing for shortlisted candidates last week, in the Committee on Budgetary Control. The Commission, however, did not draw up the definitive list of candidates in time. Some people, moreover, have the impression that we have sought to interfere improperly with an appointment procedure that is, and must remain, the responsibility of the Commission.
Yet those who have this impression overlook or gloss over the fact that this is by no means a normal appointment procedure, rather it is a matter of filling a key post that has far-reaching powers and the right to conduct administrative investigations into every organisation and institution of the Union. The Regulation on OLAF of 25 May 1999 lays down specifically that the Commission can only appoint its director once Parliament and the Council have voted. Therefore, there must be harmony between the three bodies. This procedure was chosen to guarantee the director' s independence. I hope that this week, here in Strasbourg, we will succeed in resolving the confusion over the procedure which has emerged. Ultimately, we must not be the ones to delay any decision of this kind when, almost exactly a year ago, the overwhelming majority of Members of this House gave their support to the idea of launching an independent anti-fraud office.
Madam President, for my group this interinstitutional agreement is another building block in the re-establishment of the credibility of the European Union as regards how it handles fraud and financial mismanagement. I say "another" building block, because since last year this Parliament has had the toughest provisions of almost any parliament in Europe as regards the declaration of the financial interests of its Members and it already has, in the Rules of Procedure, one of the toughest provisions as regards the behaviour of lobbyists within the institution.
This interinstitutional agreement takes us one step further in another direction with the obligation it would place on all Members and staff to use the proper procedures to inform the future office, the OLAF office, so that any allegations of fraud can be properly investigated.
The interinstitutional agreement has been signed by the other institutions, and indeed already adopted as regards the internal provisions both by the Council and by the Commission, where it applies both to the politicians and to the staff alike. Today we shall be adopting the same or very similar provisions for ourselves. I was very glad to hear in the debate so far that the EPP Group now appears to accept that these provisions should also apply within Parliament to the Members of Parliament.
There was a question on this but I think we solved it satisfactorily in committee by the compromise amendment tabled by Mr Gil-Robles and myself, which specified that application of this interinstitutional agreement is without prejudice to any provisions in law or in our Rules of Procedure as regards an obligation of confidentiality upon Members. Now that has been clarified, there is no reason whatsoever not to apply this interinstitutional agreement in full. I am pleased that, at least as far as the speakers that have spoken until now are concerned, this should be something we can achieve today.
To postpone it further or, even worse, to fail to approve this interinstitutional agreement and to fail to apply it internally would be a severe embarrassment to the European Parliament and one that would undermine the good work that this Parliament has done in rebuilding the credibility of the European Union in matters relating to fraud and financial mismanagement.
Madam President, my group welcomes the decision. We regret, in fact, the delay of four months now in Parliament bringing the report to a conclusion. A failure or further delay would be catastrophic for Parliament' s reputation with its public.
The centrepiece of the decision is Article 2. This will avoid a potential van Buitenen affair emerging from inside Parliament' s own ranks. The final clause of Article 2 is slightly cryptic, and questions will arise about its meaning. It is important for us to recognise that under the Rules of Procedure of Parliament the information acquired inside a temporary Committee of Inquiry is to remain secret only if it contributes to the writing of the inquiry report. We must acknowledge that any knowledge acquired that is superfluous to the inquiry or gratuitous should be disclosed immediately.
Madam President, I am very keen to add my congratulations to those extended to the rapporteur and fully concur with the previous speakers who actually said that they will support this report. I could stop there, but since I have four minutes of speaking time, for once, as opposed to two I will say something more on the subject after all.
The call for more openness and transparency is closely bound up with the call for more democracy that is ringing out loud and clear across Europe, not least in relation to the institutions of the European Community. Parliament - and we have been reminded of this - was most insistent in its calls for clarity during the last part-session and made a stand against dirty tricks and fraud. When I arrived here a year ago I saw the reports produced by the Committee on Budgetary Control, the report by Mr Bösch, how many meetings there were under Mrs Theato' s leadership, and the protest being made by Mr van Buitenen. It all revolved around the question of clarity and transparency. This therefore led to an interinstitutional agreement being produced, which we welcomed. It may not have contained everything we could have wished for but it was still a very honourable compromise and went further than Parliament had been able to manage. But all this happened back on 25 May 1999. The Council, the Commission and Parliament have now reached agreement in principle but OLAF, the new anti-fraud office, was unable to set to work because, on the one hand, a formal ruling still had to be issued by the Bureau for the purpose of making the procedures applicable to Parliament' s services and, on the other, we have yet to take up responsibility ourselves, as a Parliament, so that we as individuals, our services, and our working practices also become subject to the same supervision that we impose on the Commission and on Parliament' s services. I therefore think it is absolutely essential that we take this step here today. There are, of course, individuals who have raised formal objections, and rightly so, but the rapporteur' s expertise and that of the people who have assisted him in compiling the texts, completely reassures us that there is no further cause for any objections and that we have crystal clear texts which will make the procedures applicable to Parliament itself, providing we add this amendment. Consequently, we are in favour of this happening without delay, for imagine if the reverse were to be the case. It does not bear thinking about, Madam President.
One of the worst moments I have ever experienced in this Parliament occurred when we voted on the Statute, for there is still no sign whatsoever of a European Statute despite all the hoo-ha that was made about it at the time and despite all the praiseworthy efforts on the part of our Parliament. The fact that the "best" result had not been achieved was used as an argument for not pursuing something that would merely be "good" . I believe that in this case there is not even an argument for taking such a line, and that we can give our full support - in the firm belief that all formal objections have been resolved - to the proposed texts, so that the fight against fraud will be something to be undertaken not just by others but also by ourselves. The obligation to provide information that we impose on others will also apply to us, and we will be subject to the same supervision that we require others to submit to. I was often asked at the time if, in view of the fact that Parliament wanted to subject the Commission to more stringent supervision and to impose on it a stricter regime for combating fraud, Parliament would also live by the same code? I will be ashamed if we are unable to adopt this unanimously.
Madam President, my group is totally supportive of the interinstitutional agreement of 25 May 1999 on the internal investigations which the anti-fraud office must be able to carry out within the institutions, bodies or agencies of the Communities, including the European Parliament. This seems to us an excellent agreement. It is indeed necessary to react vigorously to any suspicion of fraud of any nature whatsoever.
We are, however, rather more puzzled when faced with the measure to be applied with regard to the European Parliament which has been proposed to us today, in the form of an amendment to Parliament' s Rules of Procedure, directed at both officials and Members of Parliament. I feel that we have simultaneously moved too fast in one respect and not fast enough in another. Not fast enough because, as regards the officials, it seems unnecessary to me to wait until the end of October before taking an implementing decision applying to parliamentary officials. A simple Bureau decision taken under Rule 22(5) of the Rules of Procedure would have been sufficient.
But perhaps we have moved too fast regarding the Members of Parliament, and here I plead guilty before Mr Napolitano, chairman of the Committee on Constitutional Affairs, as I am a member of this committee. But perhaps the debate in plenary session will enable us to make good some omissions. We should at least have found it strange, considering that this does not exist in many parliamentary democracies, that Members of the elected House may be monitored by a body which is more or less answerable to the Executive and, as it happens, although OLAF is supervised by an independent supervisory committee, it is still run by a manager appointed by the Commission.
This observation should bring us back to the interpretation of Recital 4 and Article 1 of the interinstitutional agreement defining the persons whose breaches of discipline may be subject to administrative inquiries by OLAF. The persons targeted are the personnel subject to the Staff Regulations and Conditions of employment of other servants as well as, I quote, 'Members, heads or members of staff of the institutions, bodies and agencies of the Communities not subject to the Staff Regulations' . I think that this wording and the reference to the Staff Regulations in particular show that the members and personnel involved here are employees rather than elected representatives. In any case the Members of the European Parliament are subject to specific rules under the Treaty itself.
Consequently, Madam President, I think that Members of Parliament must, of course, be subject to a rigorous internal inspection system, and I am the first to say so, but I do not believe that the text establishing this control should be one that is simply derived from the standard decision applicable to just any individual within the administrative bodies of the Community. The Members of Parliament must be covered by a specific decision which could perhaps envisage a separate supervisory board, for parliamentary inquiries, for example, which would be elected by this House at the beginning of each legislative term. This text could quite naturally be included in an Annex to our Rules of Procedure, whilst it would not be necessary for the text on officials to be included.
If, however, my fellow Members considered it politically impossible to postpone the adoption of the current draft legislation, and I am not that far from their point of view, I think that a reform should still be started fairly quickly.
Madam President, the best way of combating fraud is not to appoint more inspectors but to implement, in our own Parliament too, a policy of complete openness about subsidies and administration. It is the present culture of secrecy which is the fraudsters' best defence. All administration and all subsidies are nowadays dealt with by computer. It is a very simple matter to give our citizens access to the information on the Internet. Everyone can see, at the library or on their own computer, who has received what amount and for what purpose. If a company or an association wants there to be confidentiality about any subsidies it receives, then it is free to use its own resources to ensure this. If a company, a municipality or a Member of this Parliament wants a subsidy from myself and other European taxpayers, I want to know what I am supporting. I ask that funds should be seen as being entrusted to our care and that they should not, en route to their recipients, be wasted or siphoned off by fraudsters. But no matter how many people we appoint to OLAF, fraud is, at best, only going to be slightly reduced. We need to go to the root of the problem if we want to stamp out fraud.
The first prerequisite for doing this is a radical reduction in the number of projects and subsidy schemes the EU operates. Brussels ought only to be granting subsidies to cross-frontier projects or in cases where each country is too small to be able to carry out the projects concerned on its own. It should not be the EU' s job to decide if taxpayers' funds are to go to a church in Christiansfeld or a golf course in North Jutland. Prioritising of this kind can be done much better by Danish voters and politicians. Nor should it be the EU' s job to decide whether motorways or schools are to be built in Alentejo with the help of EU subsidies. We can safely leave those decisions to Portuguese voters and their representatives. Funds are more efficiently transferred to poor Member States from the rich countries in the north by reducing or completely doing away with the contributions paid by poor countries to the EU. At present, EU subsidies mean more often than not that poor people in rich countries are taxed for the benefit of rich people in poor countries. None of us ourselves want to pursue a policy of wealth distribution of this kind, but this is happening nonetheless because of the EU' s numerous systems for granting subsidies. For example, 20% of farmers receive 80% of subsidies. We ought instead to make all subsidy schemes transparent. Our citizens will then ensure that they are done away with. The newspapers will write about the absurdities entailed. And then the voters and the various organisations will get involved. In this way, living democracy will ensure that incentives to fraud are abolished and that the fraud which does go on is revealed. To combat any remaining fraud, it is a splendid idea for the police authorities in the Member States to cooperate with each other. On the other hand, we have no need for a Corpus Juris, a common prosecution service, penal legislation and a European answer to the FBI. These things are aimed not at reducing crime but only at creating a new state and developing a more intrusive European Union.
I totally agree with Mrs Maes that complete openness about subsidies and subsidy schemes will make the job easier for OLAF' s new director. So who is this to be? My group proposes that we do not turn the decision into an election battle between left and right. We ought instead to unite around the best qualified candidate and be content with nominating him or her for the job. For years, the Council has approved faulty accounts and so disqualified itself from finding the right candidate. The Commission has positively concealed fraud and so shown the need for an independent director of OLAF. As the situation stands, a unanimous nomination from the European Parliament is therefore the best solution, and my group sincerely hopes that we can find a director for OLAF who will take decisions to prevent any fraud in future. And because, Madam President, Parliament must clearly abide by the same rules, I too am voting for the agreement.
Madam President, I think it was a good idea for you to stay and chair this debate, because it is a very important subject. I have taken note of the consensus which seems to reign in this House on this matter, but I have the impression that there are a number of us who, in spite of everything, have doubts and some concerns regarding the wording of this agreement and this amendment to the Rules of Procedure.
Does the creation of an anti-fraud office, logically designed to ensure that the Community budget is handled properly, have anything to do with the establishment of all-round supervision, exercised without discrimination, not only of basic staff but also, as someone has already mentioned, of the members of institutions?
I have read the rule governing members of the Council. Do you really believe that the Ministers of European States, despite the little phrase which was added, will stand for effective supervision of their professional activity? This in a way draws a parallel between the role of the member to that of the civil servant who is subject to supervision both under the Staff Regulations and also within the framework of his responsibilities. I do not want Members to be exempt from all monitoring or not to be subjected to any sort of questioning regarding their activities including their activities as a Member of Parliament in the execution of their mandate, but I am afraid that this agreement may allow some uncertainty to remain and may entail precisely this parallel nature of the roles if we proceed in an over-hasty way, just like the events of recent months, and do not take a step back. For my part, I would have preferred to wait a while, just as some groups suggested at one point, in order to gain a more objective overview.
I think that the provisions which we have implemented require further thought. There is certainly a contradiction between the fundamental decision and the application thereof. We inherited this matter, and indeed I even wonder why it was not considered to have lapsed. This House even decided that it was necessary to proceed to a new vote on Mr Prodi as the decision was taken on 4 May.
On 6 May, the previous Parliament adopted a text which has since been changed. That text has the force of law. President Gil-Robles signed it at a time when everyone was involved in election campaigns and now, two or three months later, we are involved in making it enforceable.
There is food for thought here. My own opinion is that a little time would perhaps enable us to gain more objectivity and better understanding of the margin we must retain within the framework of the protocol on privileges and immunities in the event that we all become subject to OLAF decisions or inquiries.
Madam President, ladies and gentlemen, I would first like to give my heartfelt thanks to Mr Napolitano for his fine report and for the way he exhorted us to keep making strides forward. I am also reminded of a past event. On 7 October 1998, so a good year ago, there was an overwhelming two-thirds majority here in Strasbourg for Mr Bösch' s report on OLAF and thus for the establishment of an operationally independent anti-fraud office. In view of the reproaches that were already being made in the Chamber at the time, we had asked that OLAF be an investigative body that should be able to pursue cases of fraud or corruption objectively and without reservations. The first draft from the Commission of the time was unusable. We pressed for changes. Then, in May of this year, together with the Council, we adopted the Regulation on OLAF and the three of us, Parliament, the Council and the Commission, reached a decision on the interinstitutional agreement that we are discussing today.
This agreement, if you like, opens the door for OLAF. It sets out the obligations and rights of those affected by investigations. Through this, we are giving, amongst other things, a clear response to the much-discussed 'whistle-blower' question. Any official who has concrete grounds for believing that he is dealing with a case of fraud or corruption will, in the future, not only be obliged to pass this on but will also have the right - bypassing their superior if need be - to go directly to OLAF if they feel this to be necessary. The official should not be disadvantaged in any way as a result of taking this action.
There is another important point in this regard which has been a grey area in the past. This concerns the information given to those affected by an investigation. This information must, in the future, be provided as quickly as possible. In no case must Members of this Parliament, officials or employees be singled out in conclusions by name, without the person concerned having been given the opportunity to state their case. With this we have clearly established the contradictory principle. Any exceptions to this will only be possible with the agreement of the President or the Secretary-General and only then in strictly circumscribed individual cases concerning particularly complex investigations and in which providing the individuals concerned with information at too early a stage could endanger the work of national judicial authorities.
These are the two main components of the interinstitutional agreement. They were approved on 6 May 1999 here in Strasbourg with a large majority. The political decisions that were made at that time must now be firmly and formally established in Parliament' s Rules of Procedure so that they can become legally effective. I know from conversations that I have had that some colleagues are concerned, and this concern has been expressed here too, that investigations by OLAF could be misused in order to put pressure on them, even though they are very well aware that it is a matter of our credibility that we as MEPs should not exclude ourselves from such investigations.
There are two different aspects to this. Firstly, through OLAF, the Protocol on privileges and immunities which gives this Parliament and its work special protection, will not be abrogated. Therefore it will still be the case that it will be up to national judicial authorities to apply for immunity to be revoked should the need arise, following which this House will then have to take its own decision on the matter. Secondly, we have taken all conceivable precautions to ensure the independence of this office in its investigative work, even though it is officially, and organisationally, a department of the Commission. As the body of political control, we shall intervene if this independence is infringed. This is why I must take this opportunity to advise the Commission that I do not find the recent appointment of a new divisional head for OLAF acceptable. This is not a criticism of the person concerned, whom I do not even know, but a criticism of the fact that rapid attempts are obviously still being made here to pre-empt matters before the new director arrives. This situation must be reversed.
The new Commission must be careful to ensure that in this regard too, there is not the slightest hint of suspicion either.
A brief word on the appointment procedure for the new director, as there has been some confusion. After the Commission draws up the definitive list of suitable candidates, it becomes a political matter for Parliament and the Council to reach agreement between themselves on the best candidates. I refer to what Mr Bonde so rightly said: the new director faces a huge challenge which will require a high degree of experience, independence and the ability to assert oneself. We are involved then in a very important decision-making procedure. Let us make good use of it.
(Applause)
Mr President, I have always been rather sceptical about moralistic or police-like attitudes that actually encourage whistle-blowing, which means that fraud is only avoided through the creation of increasingly invasive instruments used to monitor individuals. I believe that along with my group, I can give my full backing to President Napolitano' s report, because the amendment to the Rules of Procedure and the proposed decision are a serious response to the concern that Members might be subjected to excessive and arbitrary checks - a concern which has been voiced of late, most recently by Mr Dell' Alba. I think that there is no reason to delay the decision any longer. The European Parliament and its Members have a wide range of means available to defend themselves in the event of these investigations. This will clearly become easier if the internal procedures are made clearer and more transparent. We must have confidence in OLAF' s future work and make its work easier. Only in this way can we react in a credible way in the event of abuse, and react effectively to episodes like those mentioned today by Mr Theato and Mr Bösch.
Mr President, ladies and gentlemen, the decision on the establishment of an anti-fraud office can largely be attributed to the European Parliament' s involvement. The establishment of this office was a very significant decision because combating fraud plays a central role in the way the citizens of our Member States perceive European politics. This is why the general public expects this office to be able to perform its task thoroughly, and this ability to perform its task thoroughly will relate primarily to the institutions in which OLAF is able to carry out investigations, and I therefore welcome Mr Napolitano' s report and the contributions that have been made here.
The appointment of the director will obviously play a major role in the office' s ability to do its job. A special appointment procedure was agreed on and has been emphasised here several times. That is why it is also necessary to prevent irregularities in this procedure. I can assure you, ladies and gentlemen, and you, Mr Bösch, that I, for my part, will prevent any improper influence being exerted on the selection of a director. The only decisive factor in appointing someone to this extremely important post should be that person' s qualifications for the job. I hope that very soon the selection of the candidates and the appointment of a director will take place, through consensus, and also that the posts you have already approved for this year will soon be filled.
I can assure you that the Commission is fully aware of the role that combating fraud plays in the way European politics are perceived by our citizens and therefore, on behalf of the Commission, I once again welcome the report and the work that went into it.
Thank you, Commissioner Schreyer.
The debate is closed.
The vote will take place on Thursday after the votes on the Budget.
Electronic signatures
Mr President, ladies and gentlemen, although the Internet may have been seen until now as a source of information, it is now being used by the business world for buying and selling, and not just by businesses but by quite ordinary private individuals. Of course, this development within a rapidly expanding market with terrific growth rates ignores national borders and requires the provision of a Community framework. In recognition of this fact, the Commission has proposed a recommendation for a Directive on a Community framework for electronic signatures, in other words for signatures that are produced electronically rather than by hand. Parliament approved 32 amendments at the first reading in January 1999. The Council then presented its common position on 28 June 1999 having taken into consideration many of Parliament' s amendments. The Committee on Legal Affairs and the Internal Market discussed the position and voted unanimously in favour of it, with 7 amendments, one of which we ought not to accept though.
I would like to discuss the following points. The directive is intended, first and foremost, for subscribers to open networks such as the Internet and does not affect the right to voluntary agreements in the context of closed systems. The Internet does not stop at European borders. For this reason, the directive aims to open up the market to third countries and provides for cross-border agreements.
Secondly, the future of electronic legal and business transactions essentially depends on whether we succeed in improving confidence in security, especially where the consumer is concerned, both in technical security as regards forgeries, for example, as well as in the legal validity of such processes. A crucial starting point for this is the electronic signature. By means of this kind of signature in electronic form, one can guarantee that the identity of the person who has made a declaration and signed it, the signatory in other words, can be immediately ascertained. In addition to this, the integrity of the data that have been supplied can also be ascertained.
As regards the technical standards which the directive deals with, it is attempting to ensure technological openness. We should be able to achieve higher standards of security through such advanced signatures and qualified certificates.
The directive guarantees that the appropriate cryptographic products will be available throughout the Community without this being made dependent on approval. It will permit voluntary accreditation systems though, in order to promote the level of quality standards. It is envisaged that there will be a minimum liability for certification-service providers. It will have to be possible to use pseudonyms and data protection will also be taken into account.
A crucial issue in subscribers' confidence in the trustworthiness of legal transactions concluded electronically on the Internet is the legal validity of such actions. In future, advanced signatures will, as a matter of principle, be accorded the same status in the eyes of the law as hand-written signatures because they are particularly secure. However, the legal validity of ordinary signatures and their use as evidence ought not then to be denied as a matter of principle.
With this directive, which involves the first worldwide framework regulation of this kind, the European Union is making a first and crucial step towards both the regulation and the promotion of electronic commerce within the Community. This is designed to increase people' s confidence in the trustworthiness of open networks, in the services and products on offer and in the legal validity of business concluded on the Internet. It also makes a valuable contribution to the free trade in goods and services in the internal market, and indeed both for the consumer - if I may make a rather sensational comment: in terms of Internet shopping - and also for the suppliers of the necessary cryptographic services and products.
I would like to offer a word of thanks in particular to the Commission and to the Council for the extremely cooperative way in which they both worked together with Parliament. But my thanks also go to all my fellow Members of Parliament, from every group, not least those from the previous legislature period during which important preparatory work was done.
Our task consists mainly of painstakingly dismantling the divergent national regulations which have evolved, and of bringing them into line with one another. In this case, we are dealing with a newly developing technological and social reality, to which we can, from the outset, give legal form, through original European legislation, by means of which we will be able, at the same time, to prove our worth as a European Community of law in a particular way.
Divergent national regulations should not be allowed to develop at all, or become established over and above the current scope. For this reason, I also think that it is important that this directive should come into force as quickly as possible and so I ask you to give it your approval.
Mr President, European regulations are often accused of lacking balance; either they are too bureaucratic, or they only serve certain interests, or they are even ignorant of worldwide developments. I think that we can say now that here we have an excellent example of the opposite. In the area of the approximation of laws, we must always try to find the difficult balance between necessary harmonisation, on the one hand, and consideration for the legal traditions that have evolved in Member States over the years on the other. This is an outstanding example of balance. On the one hand, a small number of clearly defined regulations relating to the requirements pertaining to electronic signatures will be laid down. On the other, Member States will be able to decide in which cases to accord these signatures equal status with conventional declarations of intent such as hand-written signatures, written proof, or other documentary evidence.
At this point, I would like to comment particularly on proposed Amendment No 2 which clarifies the rather misleading wording in Article 5(1). I would now like to emphasise once again that it was also confirmed to us by all sides in the discussions that were held in Committee that it is not automatically permitted to substitute an electronic signature with a personal one for certain form requirements as laid down by individual Member States. National legislature will have a completely free hand in deciding in which cases electronic signatures will be afforded the same status as hand-written ones.
This directive is a good example of balance between the interests of commerce, on the one hand, and the consumer on the other. What we have here is a precise, straightforward rule that lays down only a few requirements. Look at the appendices for example. But we also have the necessary protection to make such agreements binding and to make the supplier liable.
Finally, it is also a good example of, on the one hand, systematic action by the European Union within its borders, in the internal market, but is, at the same time, a way of opening up towards international cooperation. We have here a clear framework which applies first and foremost within the EU, but we have also laid down in the text of the directive itself, and this is particularly noteworthy, an openness towards international regulations. One can see very clearly in exactly this area that in terms of harmonisation within the EU, we are currently at an intermediate stage of regulation. We have the national level, we have the European level, and recently the international regulations level has increasingly been making its presence felt in more and more areas. It is good that we are clarifying here that precisely in the area of new technologies, in the area of electronic commerce, we are prepared to address these issues on a worldwide scale. Of course, this will also have a central role to play when it comes to the WTO negotiations.
I am pleased that, as a new Member of this esteemed House, I have been able, in my maiden speech, to participate in a good piece of European lawmaking, and I hope that there will be broad agreement here with what I have said and that the Council of Ministers will not have any problems in adopting the directive.
Thank you very much Mr Wuermeling, particularly as this was your maiden speech here in the European Parliament.
Mr President, I would first like to give my heartfelt congratulations to the rapporteur for his report on behalf of my group and to give him my especial thanks for having been able - in spite of being new to this House - to steer this report on the Directive on electronic signatures so quickly to its second reading. Because in a matter such as the regulation of requirements for the recognition of electronic signatures, a rapid solution is at least as important as finding the proper solution. I am convinced that we have found both a rapid and proper solution for helping the electronic signature along and making it possible for there to be a breakthrough in the suitability for everyday use of the new information and communication media.
What strikes me as being particularly appropriate is the demarcation of the scope of closed and open systems, the neutrality of technology, enabling people in the legal field to apply these rules unambiguously, and the admissibility of pseudonyms. First and foremost, this will allow the consumer to remain anonymous on the net, as anonymous as in everyday business in the 'offline' world. It will also allow the prevention of a precise profiling of the consumer.
In accepting one of the amendments we want to establish this week that it is the responsibility of the Member States to stipulate those legal areas where the use of electronic signatures may apply. This clarification has certainly been necessary. However, I would like to see this clarification combined with a request, a request to Member States, to be as generous as possible here and to limit the applicability of electronic signatures and the equal status accorded them only in exceptional cases.
If we now more or less conclude the Directive on electronic signatures at second reading, it will be an important stage victory. The aim, which is to achieve a consistent and halfway-complete European legal framework for the information society, has not yet been achieved. For that, we still need the second reading on the Directive relating to e-commerce, the Directive relating to copyright and that relating to the distance selling of financial services.
To conclude, I would therefore like to appeal to the Council to establish its common position on these draft directives as quickly as possible, of course as far as possible on the basis of the amendments from first reading in this Parliament, in order to submit it to Parliament for second reading.
Mr President, at this time I shall be thinking of our former colleague, Ullman, who was the rapporteur when we discussed electronic signatures last time. There were not many of us present here then, but there are a few more of us today. I think it is because there are more of us here in the Chamber who understand the importance of this directive.
Its importance is also illustrated by the share issue last week in connection with the Finnish company, Data Fellows. This was a real example of people' s capitalism. Data Fellows is a company which, partly through the Internet, markets just the kind of security and verification services we have been discussing. It is therefore an economically important proposal we are debating.
When we discuss this, it is also important that we obtain a quick decision, as the rapporteur pointed out and as many others have emphasised. I support the rapporteur and am pleased about the Council' s view that a quick decision is wanted and that constructive dialogue has taken place. I think that, otherwise, the European market may well become fragmented because quite a lot of countries have now already adopted directives. It would therefore be unfortunate if we were not to obtain this directive.
I also think that this directive is clear, even though there have been certain discussions about its not specifying what formal requirements the Member States want to make in connection with different procedures. One unoriginal example which might be used to illustrate this is the fact that, if legislation in the Member States makes it a prerequisite that both parties be present simultaneously, then, in order to get married over the Internet, it is not enough for both parties to produce this type of signature. There is therefore a formal requirement there in the legislation, and this cannot be overturned.
When we talk about identification and security services of this type, I hope that we do not limit ourselves and think that it is just a question of numbers. Instead, we shall, in the future, have other forms of perhaps physical identification and verification, and I hope that this will be borne in mind when drafting the revision clause of the directive. Now, do not imagine that I have been watching too many James Bond films. No, this is in fact how it is going to be in the future, and that is why the revision clause is important.
The talk is of voluntary agreements and of a variety of options, but in actual fact it is important that the security requirements in this directive should be complied with so that signatures valid on a national basis also have international currency. It is also worth pointing out that the Commission has an important task in establishing both what are to be regarded as reliable signatures and what are to be regarded as secure arrangements. Where these matters are concerned, I hope that the Commission will establish standards which are economically correct, that this will be done in an open way and that no de facto monopoly will be created. We know in fact that standards in the information society have precisely this degree of significance. The directive gives the Commission a very great deal of power in this area.
Mr President, it is a remarkable thing that we are coming to the end of a period of about 500 years when the main way of authenticating documents and transactions has been the written signature and the witnessed signature and so on. Now, within half a lifetime, we are entering a world which is going to be dominated by e-commerce, by new technologies and by signatures which do not exist in the old sense of the term and which therefore have to be authenticated in a new way. For many of us, and I am surprised Mrs Thors did not mention this, this is an exciting, equalising and liberating phenomenon because the old world was dominated by the great centres and peripheries were at a disadvantage compared with the centres. But in the new world of electronic commerce, there is no centre: the periphery is as central as the centre.
This will be a great thing for many of us in this House and certainly for Mr Miller and myself who represent Scotland here. Indeed it is such a very welcome development that we in the European Union should be setting out to create an adequate framework for this form of commerce - an adequate framework for mutual trust among citizens of the different countries because, after all, if anything acknowledges no frontier, it is the Internet.
We believe, as other speakers have said, that this directive does a very good job. I would particularly like to congratulate my fellow new Member, Mr Lechner, on the job he did for us in the committee. My own group would have felt happier if there had been somewhat stronger protections for privacy as well as somewhat stronger data protection elements. No doubt in accordance with the principle of subsidiarity these remain with the Member States and I have no particular objection to that. But it may be something that we will need to revisit at another time.
It is also very important, as has been said by others, that there will be a possibility for further development internationally because the frontiers of the EU are artificial frontiers when it comes to this matter.
I want to be sure that when developing international agreements, we do not find things arise which are oppressive either to citizens or to consumers. Not all of us feel that the balance has always been well struck in the World Trade Organisation, for example, between environmental, consumer and worker protection and the liberalisation of trade. Let us not see that happen again in this domain. Our negotiators must fight hard for a fair and just framework as well as a free market.
Mr President, firstly I should like to congratulate Mr Lechner in the preparation and presentation of his report which my group can support in principle. Worldwide electronic communications and business traffic in the field of information technology services are increasingly becoming more important products, and services in the field of information technologies will increase by over 100% within the European Union between now and the year 2001. Ten years ago, who would have believed there would be such an expansion in information technology services. E-mail was non-existent on personal computers worldwide, but this is now changing at an accelerating rate.
We know that new forms of business, particularly in the field of e-commerce, are developing. Equally, security standards must be provided and improved so as to protect the interests of consumers at all times. I read recently in the Financial Times that half the disputes which customers have with the Visa credit card company relate to Internet transactions. Therefore, procedures to improve security standards must be put in place as a matter of urgency. This should also include the legal recognition of electronic signatures, and certification services are needed to cope with this development. These are essential if the twin aims of consumer security and consumer confidence are to be secured.
The European Council' s common position of June of this year seeks to establish a European framework for electronic signatures. For the first time the European regulatory framework for authentication services will be established and the legal recognition of electronic signatures ensured. In areas of rapid technological progress, the European Union must make a special effort to avert any future barriers in the internal market as a result of conflicting national rules and establish a European legal framework at an early stage.
In conclusion, the implementation of uniform European rules can play an important pioneering role in influencing world level agreements. Parliament must take this into account when voting on this important directive.
Mr President, firstly, I would like to welcome Commissioner Liikanen as for the first time he is concentrating on information society matters and no longer on budgetary matters. I wish him every success in his work. I am very pleased by this development. I hope that with our vote we will accelerate the procedure as much as possible in order to finally allow electronic signatures to be recognised, something which already exists in practice. We are aware of the speed with which this system is growing and the fact that the world of the Internet, that is to say, the world of the users of the information society, is already well advanced as regards the validity of contracts and transactions via the electronic system. I would stress that we in the European Parliament should have been the pioneers of this, but we were not because our administration refused to comply with one of Parliament' s decisions. Some years ago, we voted on an amendment to the Rules of Procedure which aimed to make electronic signatures valid, especially as far as petitions and appeals to the Ombudsman were concerned. This would have allowed petitions to be presented via the Internet, increasing transparency and the chance to contact Parliament and the other institutions, for example the Ombudsman' s department. Well, despite this amendment, this provision has, to a large extent, remained a dead letter. Indeed, it is true that a petition can be presented via the Internet, but then written confirmation by the writers is always needed, which in fact makes this method redundant.
I hope that during the vote which we are about to take, the strength of Parliament' s wish will be affirmed in a way that will immediately establish the provision that will straight away allow more visibility, more transparency and give the citizens of Europe more access to our democratic life.
Mr President, I should like to begin by congratulating Mr Lechner on his report and on the way in which he introduced it to this House. The point that he made very clearly is one which I believe to be very important - that this piece of legislation is one of a larger series of pieces of legislation which are going to regulate electronic commerce. That clearly is going to be very significant, not only for Europe, but for business round the whole world.
In this context I should like to use my time to flag up one particular concern I have about the possible impact of the proposed - if I can use the horrid word - "Amsterdamised" versions of the Brussels and Rome Treaties relating to the operation of this part of the single market. As I understand the position, they may pose a serious threat to the market inasmuch as a number of the provisions look as if they will cut across the country of origin principle which, as the House knows, is the basis on which the single market is founded. If the country of origin principle is not honoured in the construction of the single market then I am concerned that it will not work to the benefit of Europe' s citizens.
As we all know, electronic commerce is going to become ever more important to the economic and social wellbeing of the citizens of the European Union. If it turns out that the legal framework for that means of doing business is flawed, it is then going to jeopardise the wellbeing of all Europe' s citizens.
And if, as I believe, it is the case that the erosion of the country of origin principle threatens fundamentally the single market in electronic services in Europe - and this, in turn, has a significant read-across to the operation of electronic commerce around the globe - that would be very sad and damaging for Europe' s citizens. It is something that we, as representatives of those citizens, should strive our utmost to ensure does not happen.
Mr President, I would like to thank the rapporteur for this report. Electronic commerce is growing rapidly, which we find very positive. However, we still often fail to understand the cultural and political significance of the Internet. In the future, we shall obviously need a movement to uphold civil rights in electronic commerce.
Electronic signatures ensure the security of electronic commerce, and that is important. We need growing trade, for example, so that we can improve our competitiveness with the United States. Our use of the Internet is only one third of that in the U.S. Even though three passwords would be needed for one transaction, and two of them would be changed each time, the system is not completely secure. If hackers can access Pentagon files, then obviously they can also access electronic commerce networks. In retail trade, where losses due to theft might be about 1% of sales, it is the retail trade that suffers. In electronic commerce the customer suffers too, and very often just the customer. For this reason, the importance of security cannot be sufficiently emphasised.
We need international cooperation, as has been proposed here already earlier this evening. To secure extensive cooperation we should set up an Internet police force comparable to the traffic police. But imagine how much higher the speed is and how much longer the roads are than in ordinary road traffic. It is also important that surveillance take place where the action is. This will require international cooperation and much effort from our negotiators at the WTO round of talks. We also want to protect minorities, and the largest minority in all countries is the poor. I await the time when they too can access the Internet, and I hope that the Commission will take action to that effect.
Mr President, I too would first like to warmly thank my colleague, Mr Kurt Lechner, for his excellent report which I can also fully endorse in terms of its content. With the Directive on a Community framework for electronic signatures, the European Union is taking an important step towards breaking down the barriers to electronic commerce. Until now, the legal position of electronic signatures has been unclear, and it has been particularly open to question whether electronic statements with a digital signature can be accepted as evidence in legal proceedings. These problems will now diminish since, according to the directive, in future, legally binding declarations may also be submitted electronically, thereby facilitating electronic commerce.
The directive is the first step on the way to achieving a comprehensive legal framework for electronic commerce. Amongst other things, it points the way for the Directive relating to electronic business transactions, for the Directive relating to distance selling and in part for the Directive relating to copyright which will both soon be dealt with at second reading in the European Parliament. My colleague, Mr Wuermeling, has already quite rightly clarified the fact that the directive leaves it to the Member States to determine when an electronic declaration of intent which is signed with a digital signature should be taken to be equal to a signed statement or to a statement for which the law stipulates, for example, that a hand-written signature is necessary.
I particularly welcome the fact that the directive exempts national contract law, in particular provisions on the drawing up and fulfilment of contracts, from its scope, and concentrates on essential matters. I have two more very brief observations on the directive. Firstly, it is extremely important that a Europe-wide system for electronic signatures is established, one which will be open to global developments and ready to integrate them. Here, too, it is incumbent on the Commission to take up contact with third countries and international organisations in order to find appropriate solutions. It will be of particular interest to observe in this context which recommendations the UN Commission on International Trade Law (UNCITRAL), the OECD and the WTO are developing in this area.
It must be our aim to ensure that electronic signatures are recognised across borders, in other words, to establish an internationally compatible framework. Secondly, I would like to stress, and with this I shall also conclude my speech, how important and urgent it is for there at last to be regulations governing market access for the certification service providers, for internal market principles to be applied and for there to be liability regulations. It is high time that through the adoption of uniform provisions, both for certification services providers and for consumers, consistency of law is achieved, so that - as is the case when credit cards are used - they will then know exactly to what extent there is a risk of them being threatened with liability.
Mr President, I too would like to congratulate Mr Lechner on the way he has presented the report and I particularly commend him for not trying to add too much to what was basically a sound directive. There is always the temptation for rapporteurs to add some new aspects but he has wisely resisted that temptation.
I made my first speech in this House back in July in commending the initiative of the Finnish Presidency in giving priority to information society issues. It is a particular pleasure to be able to make some comments on the directive which we are discussing today and to build on what a number of colleagues have said: in that this is a crucial measure in that it is the first of a series. The way we deal with this in this House, in the Commission, in the Union, will be very important for the development of electronic commerce in the future. In making this closing contribution I want to think ahead about the implications of this for other directives and also to request to the Commission in particular to make sure that this first directive is very closely monitored in the way that it operates in practice.
As my colleague, Mrs Berger, and a number of other speakers pointed out, there is a certain amount of flexibility given to member governments as to how they implement this directive. We want to make sure that they do not add provisions to this directive, make it too restrictive, or too intrusive so that it will choke off the development or the use of electronic signatures and thereby hold back the development of electronic commerce itself. That, after all, is what we want to achieve with the legislation that comes here. We want legislation that will encourage the development of electronic commerce from the consumer' s perspective and encourage businesses to move into this new age of directly connected business.
Electronic signatures will be very important in giving consumers that security to encourage them to take on electronic business. I therefore ask the Commission to make sure that they monitor this aspect of the directive at the level of national governments to make sure that it is working effectively and achieving its aims of encouraging consumers and businesses to participate in the electronic revolution.
The second and important aspect of this directive is that it has been made technologically neutral. It is not the job of politicians to determine technological solutions. We are living in a very fast-moving world, where new products are developed in months, come to the market very quickly, are on offer very quickly and accepted by consumers very quickly. We must make sure that our legislation does not close off technological options or inhibit engineers and software engineers from developing new products. Again, this is something I would like to ask the Commission to monitor carefully.
The final - and I think crucial - point for the development of electronic commerce across the Union is that we must provide a framework that encourages smaller businesses to get involved in electronic commerce. If we do not encourage the small businesses, the micro businesses, to take advantage of the immense power of this technology to open up international markets quickly and cheaply, to enable them to offer new products in a very simple and effective way direct to the customer, then I suggest that we will have failed. Again, we must look at how this directive operates in small- and medium-sized businesses and in particular, to pick up on the point of my colleague, Lord Inglewood, we must ensure that the changes in the overall legal framework do not have the potential to frustrate the entry into electronic commerce of smaller businesses.
I commend this legislation. I leave those pointers and I hope that the Commission will pick them up in moving forward into this new era of framework legislation for electronic commerce.
Firstly I should like to thank the European Parliament for the very encouraging and supportive approach taken on this matter. I must say for the first time in this Parliament that I have agreed with all the speakers. It has been very constructive and different viewpoints have been presented here. In particular, I should like to congratulate the rapporteur, Mr Lechner, on his constructive report.
The progress in Parliament has also been of symbolic importance for future issues in the same area. The rapidity of the technological change is such that we need to strike a balance between rapid procedures and flexible legislation. Otherwise, we shall not be able to meet the requirements of the huge changes we see every day in the information society in its different sectors.
The directive which is on the agenda today deals with the use and legal recognition of electronic signatures. This is very important, as has been said so many times today. Doing business electronically is increasing rapidly both for companies and for consumers. The Internet will be pervasive in Europe in a matter of five years or so. We can expect half of the European population to be connected to the Internet by 2005 and not only via PC, but increasingly via mobile communication devices. That was the message everyone received from Geneva Telecom two weeks ago.
The use of electronic signatures is an important means of ensuring authenticity in the future electronic world. Without it there will be no safe electronic communications for European citizens. In fact, even further growth in Internet usage may even be slowed down due to the growing concerns of security and privacy. The bottom line is that without security and trust there will not be a notable shift towards commercial and financial transactions on the Internet.
This directive is not designed to regulate everything, neither is it meant to replace the market. It offers legal recognition of electronic signatures where currently only the paper form is recognised, thus providing for more security in the market place. Furthermore, it secures the internal market for electronic signature products and services. But there is also a considerable international dimension to this initiative. The Internet and e-commerce are global by nature. Therefore, other international organisations like the United Nations and the OECD are increasingly active in the field of electronic signatures. Almost all US states either have an electronic signature law in place or are preparing one. Japan is also drafting a law in this area. Hence, having a harmonised European legal framework in place would strengthen Europe' s position in the international context.
We also need this directive to avoid divergent approaches in Member States' law, as has been mentioned. Today, all EU Member States agree on the importance of electronic signatures to ensure security and trust in electronic communication. This is good news. We can build on this by avoiding obstacles to the free circulation of electronic signature products and services within the internal market.
As to the amendments proposed, the Commission can accept them with the exception of one. We have a problem with Amendment No 6 because, according to our interpretation, it goes against the Treaty because the Treaty provides that these kinds of proposals must be submitted to the Council. In that context the European Parliament is not mentioned.
All in all, I want to repeat that I am very pleased about the high degree of consensus between the positions of the Commission and the European Parliament.
It is in the interests of all of us to support the fast progress of this matter. With this aim in mind, I should like to suggest that Parliament reconsider Amendment No 6 in order to avoid an unnecessary conciliation procedure. In this context, the Treaty does not leave room for interpretation.
Thank you for your cooperation. I hope that this kind of rapid consensual cooperation can be taken by us with many new initiatives in the same field which are already now in Parliament or expected later this year and next.
Thank you, Commissioner Liikanen.
The debate is closed.
The vote will take place on Wednesday at 12 p.m.
Motor vehicles and trailers
The next item is the recommendation for second reading (A5-0033/1999) by Mr Harbour, on behalf of the Committee on Legal Affairs and the Internal Market, on the common position of the Council with a view to adopting a European Parliament and Council Directive amending Council Directive 70/221/EEC on the approximation of laws of the Member States relating to liquid fuel tanks and rear underrun protection of motor vehicles and their trailers [8697/1/1999 - C5-0031/1999 - 1998/0071 (COD)].
Mr President, I am now putting on a different hat to present my report to Parliament. I would very much like to thank my colleagues on the Committee on Legal Affairs and the Internal Market for entrusting me with this job a week after I assumed my mandate, and I see a number of colleagues are here in support.
I will try to make this a simple presentation. It is an important piece of single market legislation that establishes uniform technical requirements on a key component of the motor vehicle fuel tank. The proposal achieves four important objectives. The first is that it introduces uniform test standards for plastic fuel tanks; that covers all types of motor vehicles, both cars and commercial vehicles. Some of you may be aware that plastic material is increasingly being used across the motor industry and this uniform test standard will allow designers to concentrate on meeting one single standard, instead of having to divert their efforts to meet a whole range of different standards.
It is often felt that these technical directives may not mean a great deal to consumers, but I must point out from my experience as an engineer in the car industry that if we allow engineers to concentrate on making safer and cleaner vehicles instead of having to meet a whole series of different regulations, that in the end will be very beneficial for customers and users. That is the first objective.
The second is the provision for the technical requirements to be extended in future through a regulatory committee procedure to introduce new standards for fuel tanks containing gaseous fuels. This is an important and forward-looking proposal because gaseous fuels are increasingly being used - and I refer for example to things like liquefied natural gas and petroleum gas - and there is also the prospect of hydrogen becoming a fuel in the future. This is a sensible measure; yet this relatively straightforward technical measure has already taken 18 months to get to this point of second reading. That does not seem to me to be a very sensible use of administrative time. That is the second point.
The third point is that it provides for type-approval to be extended in cases where motor vehicles are fitted, after they have been built, with additional fuel tanks for additional fuels or additional larger tanks. That again is increasingly important for safety.
Those three principal objectives were in the original proposal that came from the Commission to Parliament on first reading and has subsequently resulted in the common position. Parliament, at its first reading, was particularly concerned to add an important extra objective, namely to address the problem of diesel fuel spillage on the highway, which has been posing an increasing safety hazard for road users, particularly riders of motor cycles.
Parliament proposed that this should be addressed. This was rejected by the Commission, but the common position from the Council did contain this measure. This fuel spillage has resulted from inadequately fitted fuel filler caps, and the directive that we are now putting before you, with Parliament' s amendments at second reading designed to tighten up those provisions, addresses this question by requiring motor vehicle fuel tanks to have positive closure mechanisms so that the cap is always securely closed.
We have added recitals explicitly setting this out as an objective of the legislation and tightening those technical requirements to make sure that provision is effective. I am sure that will have the full support of the House.
In presenting that to you, I would like to say that this is not the only solution to the problem and our committee wishes to draw attention to the need for other committees to address this safety hazard through the forthcoming emission directive for heavy commercial vehicles and also through vehicle test standards, to make sure that faulty fuel filler caps are picked up, either in roadside or annual testing of commercial vehicles.
To conclude, Mr President, the final element of this proposal is the committee procedure for maintaining and enhancing the technical nature of this directive, and I referred to this earlier. Parliament, at second reading, proposed a change to the commitology arrangements but, in the light of the Treaty of Amsterdam, I have not recommended that those amendments be supported. I am proposing that the Council and Commission' s proposal for a regulatory committee be endorsed. This issue will come up when we discuss Mr Ferri' s proposal later.
In conclusion, I commend this proposal to the House. It is a sensible, straightforward single market proposal with a number of important features and I hope it will have your unanimous support.
Mr President, I congratulate Mr Harbour on his first report. For a new Member he has done very well on this. He gave a clear explanation of what the report is about. I would like to pick up on a couple of the aspects he touched upon. These relate to the question of safety. Safety was pertinent to this report all the way through. At the very end it picks up the question of safety of two-wheeled vehicles.
Perhaps not many people here realise that there are more accidents involving motorbikes in the vicinity of roundabouts than anywhere else on motorways or roads. Why is that? It is because of diesel spillage. Mr Harbour recognises that in his first amendment. He states quite clearly that diesel spillage is a danger to users of two-wheeled vehicles.
So we have to look at why there is more spillage of diesel around motorways. It is because of missing caps or ill-fitting caps on fuel tanks. As these commercial vehicles go round roundabouts the fuel tends to spill out and motorbikes following closely behind skid on the greasy surface that diesel leaves. Therefore, the second amendment tackles this whole question of the ill-fitting caps and, sometimes, no caps at all. I congratulate him on that.
I should also like to point out that motorcycling is enjoying a boom at the moment. There is a revival in motorcycling. I do not know why. I look around this room and see that most of us are probably approaching middle age. Maybe some of us hanker back to our younger days and fulfilling the role of Dennis Hopper in the film Easy Rider. I do not know, but anyway motorcycling is enjoying a revival. I welcome that, and if there is increasing usage of motorcycles on the roads, then we have to make those roads safer. Therefore my group will fully support Mr Harbour' s report.
Mr President, first of all I would like to thank the rapporteur, Mr Harbour, for the deep analysis of the common position, and also his very concise presentation of the issue here today.
This draft proposal for a directive is aimed at establishing construction standards to be respected by manufacturers of fuels tanks for the purpose of EC type- approval. In particular, the idea is to introduce into Council Directive 70/221/EEC new provisions for plastic fuel tanks for motor vehicles. The provisions will cover such matters as impact resistance, mechanical strength, fuel permeability and fire resistance. In fuel tanks, safety is of paramount importance, especially when new technologies and materials are introduced.
The draft proposal links up directly with the technical requirements of Regulation No 34 of the United Nations Economic Commission for Europe, relating to the prevention of fire risk and in particular to the provisions for plastic fuel tanks. The report proposes two amendments, both related to diesel spillage, which may be a serious hazard to motor cyclists, especially in combination with a wet road surface, as has been mentioned here. We fully agree that this is a serious problem from both safety and environmental points of view and the Commission can accept the two amendments.
To summarise, the Commission can accept all the proposed amendments.
Thank you very much, Commissioner Liikanen.
The debate is closed.
The vote will take place on Wednesday at 12.00 p.m.
Speedometers for two- or three-wheel motor vehicles
The next item is the recommendation for second reading (A5-0029/1999), on behalf of the Committee on Legal Affairs and the Internal Market, on the common position adopted by the Council with a view to the adoption of a European Parliament and Council Directive on speedometers for two- or three-wheel motor vehicles and amending Council Directive 92/61/EEC on the type-approval of two- or three-wheel motor vehicles (COM(98) 285 - C5-0029/1999 - 1998/0163(COD)) (rapporteur: Mr Ferri).
Mr President, this is a proposal for regulations which focuses on a technical point, that is, the obligation to fit a speedometer on so-called minor vehicles, meaning those with two or three wheels and, in certain cases, special ones which have four wheels. Given that today' s measure is optional, it provides an alibi, above all for vehicles which have in some way been souped up and made much faster so that they do not comply with the rules relating to speed and by extension to road safety, which often leads to serious accidents involving young people in particular. The proposal is therefore not purely technical; on the contrary, this small series of rules will become an essential part of everyday life. For this reason, we have put forward proposals and some amendments have been adopted which aim to emphasise how important the subject of road safety is today, not only in individual States, but in a Community context. Moreover, Delors' White Paper stressed this crucial issue and highlighted the very specific commitment to reducing the number of road accidents within a few years, especially the more serious ones. The nature of this commitment is more moral than legal, and more social than technical.
We have followed this proposal carefully, especially because our committee which adopted it, wanted to underline how important it is not to tackle road safety according to sectors, but according to a more comprehensive and unitary vision: a true road safety package. On the other hand, in accordance with the Treaty of Amsterdam, road safety has become a Community issue. We have overcome all the resistance which often sprang from the conflicting interests of vehicle manufacturers and the European Union and today, finally, we are putting all our efforts into safety in order to safeguard peoples' lives and health.
In time, this series of regulations will be subject to amendments, partly because of technological innovations that are the most wide-ranging instruments we can use for protecting people. Now, how can we provide for amending these regulations? This question highlights a problem which is beyond the scope of this small proposal and calls for a more far-reaching proposal - commitology, which Mr Harbour mentioned. This is a focal point, which I invite the Commission, as well as all my colleagues, to reflect on. We have made quite an innovative choice in the sense that by opting for an advisory committee and not a regulatory committee, we are aiming for a certain balance between the Commission and the Council and, by somehow transcending the individual States but without humiliating them, the Commission will retain certain powers of coordination and adaptation, in an outlook which rises above the interests of individual countries that might sometimes mount resistance to such delicate matters.
However, from an initial analysis it appears that the Commission is - I will not say indifferent, but rather is in agreement with the Council' s statement. Indeed it is obvious that, when it comes to adapting regulations, each institution tends to feather its own nest. In this case, however, I think - and I would ask the Commission to confirm this - that the Commission and the Council favour a regulatory committee more.
To be clear, I would like to remind you that this directive already anticipates a deferment to 1 July 2001 for all vehicles, and to 1 July 2002 for mopeds, due to problems of technical adaptation, not to mention the possibility of reaching a conciliation procedure which might postpone the directive' s implementation indefinitely. However, if the Commission undertook to make a horizontal proposal, that is, a more wide-ranging one, which did not only cover the scope of this individual proposal but a whole sector, for example the whole transport sector, and did not wish to extend it to an even more general subject - which however, we will have to do at some point because commitology is an issue which relates to many subjects, and one regulation has already been derogated so we can no longer go back to the former management committee, regulatory committee or advisory committee - therefore, if, in a fairly short time, the Commission took a more comprehensive position, then we could refrain from making this type of proposal. This is obviously my personal position, which should also be evaluated by the Committee on Legal Affairs and the Internal Market, because this would naturally represent a broader and therefore stronger objective with respect to the more limited objective. If this does not happen, everyone will follow their own path and it will be up to the institutions to decide democratically.
Mr President, I think that Mr Ferri' s recommendation is a step in the right direction. It stresses the need to guarantee the greatest safety for two- or three-wheel vehicles and, in particular, for mopeds, which are the cause of many deaths among our young people. Speedometers can surely be used to reduce the number of accidents, particularly from the point of view of discouraging speeding. Within the recommendation, we believe that postponing the deadline for transposition could be useful to the industry so that from a technical point of view, it can make adjustments.
However, with my speech, I want to address a delicate issue of a more general nature, which Mr Ferri has already dealt with, since this recommendation directly tackles one of the most delicate subjects of the interinstitutional report - commitology. Implementing measures for legislation are laid down in the committees, and the importance of this does not escape anyone. These are very important implementing measures which often impact on the legislative text and directly influence the way community legislation is then applied in the Member States. For example, in the specific case of road safety, which is the main subject of the recommendation, we believe that a general policy coordinated by the countries of the European Union should concern everyone, and we would instead like it to be considered to be a necessity rather than a hope, which is the case at the moment.
For this directive, the Committee on Legal Affairs and the Internal Market is proposing an advisory committee which would give the Commission the power to decide on the implementing measures after hearing the opinion of the Member States' representatives. We members of the Group of the European People' s Party have followed the current debate on which method to use very closely. The Commission' s proposal that was accepted by the Council anticipated type III (a) regulations and was, in our opinion, probably arbitrary. In our view, an advisory committee would have produced greater balance between the institutions. Advisory committees are also the type of committee which Parliament has always preferred. In reference to this, I would remind you of the stances adopted by my colleagues Mr Bourlanges, Mr Di Giovanni and Mrs Aglietta in past parliamentary terms. The idea behind this is the total separation of powers between the legislative and executive bodies and aims to guarantee greater consideration of Community interests.
Nevertheless, it is true that the decision of 28 June constitutes a wide-ranging reform of the committees' procedures and attributes substantial control to the European Parliament, particularly in the acts adopted under the codecision procedure, regardless of the type of committee. I therefore think that today the procedure is less important to Parliament than it was in the past, but I also think that the Community institutions must adopt a comprehensive and well-thought-out approach in order to respect the interinstitutional balance. Today, we can choose not to give our backing to an advisory committee, provided that the Commission undertakes to put forward as soon as possible a series of proposals to adapt legislation which provide for commitology as their implementing measure, so that we will have a thorough debate which is capable of ensuring coherent decisions in the various sectors of Community competence. We would ask the Commission to put forward a proposal very soon and for it to be available to discuss these choices in the spirit of cooperation it has shown until now.
I conclude my speech by voicing my total agreement with Mr Ferri, and in this case I think that for the moment we could postpone the advisory committee and so allow the directive to be adopted quickly, given that the Council of Ministers has shown its wish to go to conciliation in the event that such a committee is adopted.
Mr President, at its first reading, Parliament did nothing about this directive because it appeared to be a technical directive which presented no difficulties.
But the Council later opened up a Pandora' s box by introducing two supposedly technical amendments: one, to Article 3, which provides for a sort of legislative delegation with continuous reference to the Regulation of the United Nations Economic Commission for Europe; and another, to Article 6, extending the time limit for the entry into force of the directive owing to the need for an adaptation period for the industry.
Parliament, as a result of these amendments introduced by the Council on the recommendation of the Commission, felt obliged to review the text.
The time limit seems reasonable, bearing in mind the delay which this directive is experiencing. The deadline for mopeds has been extended from 1 January to 1 July 2002, so that the industry may have a slightly longer adaptation period.
But above all, the Council has re-addressed the question of commitology. The original decision laid down a certain type of committee, specifically the committee mentioned in Article 3(A) which, in the meantime, was disbanded last July. That committee no longer exists and therefore the rapporteur, displaying a high degree of responsibility and intelligence, has proposed an advisory type committee.
It seems inappropriate that in the case of provisions of this type, which the Council describes as technical, the Commission feels set on the idea of a management committee. I hope that the rapporteur maintains his proposal to adopt an advisory committee, which would be most appropriate for this type of regulation. Maintaining the mechanism of a management committee is complicated and, furthermore, it would have to be done by amending the original directive on the type-approval of motor vehicles.
Therefore, I hope that, on the basis of the agreements which this Parliament adopts this week, the Council and the Commission will consider the possibility of definitively laying down the advisory committee procedure.
Mr President, Commissioner, firstly I would like to emphasise that any measure intended to promote road safety ought to be welcomed. That being the case, the Liberal Group intends to approve the Ferri report.
Equally, we need to lay great emphasis on the fact that, looking to the future, the European Parliament is going to want to adopt a more comprehensive programme on road safety. We can no longer stand idly by when records show that every year 42,000 people are killed in road traffic accidents in Europe. "Road rage" is on the increase, which ought to make any policy maker aware that there is an urgent need for a number of measures to be drawn up and that these must be implemented in all Member States of the European Union with no concessions being made.
In this connection, I would like to raise the idea of introducing a monthly traffic "barometer" . This traffic barometer would enable the competent authorities responsible for road safety in the European Union to conduct an evaluation of road safety in the Union on a monthly basis. In this way, the reasons for the lack of road safety could be investigated on a systematic basis and regular consultation would lead not only to action being taken but, most importantly of all, to policy makers becoming sensitive to the needs of road-users.
Exchanging information and making road-users continuously aware of the enormous responsibility they carry when it comes to road safety will undoubtedly make a huge contribution to substantially reducing personal distress and the grief experienced by families.
The Ferri report appeals to young people to be more conscious of road safety. No one doubts that young people must indeed be made aware of the dangers posed by road traffic. However, to my mind it is not just young people whom we need to direct this appeal at. In my view, all road-users, regardless of how old they are, need to be made continuously aware that only if they behave properly and courteously on the roads will it be possible to bring about a reduction in the tragically high number of road traffic victims.
I was recently in the immediate vicinity when two drivers engaged in fisticuffs, as a result of which one of them died, and all because one was obstructing the other in traffic. These were two adults. When faced with dramas of this kind it makes me realise that we have an enormous problem before us. The Ferri report is a small step in the right direction. I would not wish my colleague Mr Ferri to take this to be a derogatory comment, I just mean to say that we still have a long way to go to reach the goal that we all have before us, notably to make our roads much safer places.
Mr President, I will not take up the two full minutes because several thoughts that I wanted to express, particularly about road safety, have already been expressed by the preceding speakers. I think that the problem of road safety, particularly for two-wheel motor vehicles, is actually a problem that concerns the younger generation above all. I personally only ride motorcycles and never drive a car. I am also a member of various motorcycle clubs and deal with young people there too. This is why I think it is particularly necessary to do something about this specific area. Of course, speedometers are installed in order to automatically create an inhibiting threshold to the vehicle' s speed because otherwise - unfortunately this is the case - very high speeds are attained which these vehicles cannot cope with on account of their centre of gravity being too high, for example. This has dire consequences.
For this reason, we fully endorse this directive, and we would also be pleased, of course, if, all in all, more could be done in the European Parliament with regard to road safety so that it is more consistent between Member States, because the accident figures clearly show that young people are the ones most affected in this area.
We agree that the deadline should be postponed. We must also give industry the chance to actually transpose it if, at the end of the day, that then helps us to achieve a uniform directive. We also believe that an advisory committee would be the appropriate instrument for this.
Mr President, I am sorry to be taking up so much of colleagues' time but it shows the interest we have in each other' s measures.
I want to commend Mr Ferri on his report and, in particular, his emphasis on the road safety aspects. My concern is that I believe these aspects are so important that I certainly would not like to see this directive held up because of arguments over commitology. It seems to me that this directive is too important for that. I know Mr Ferri feels very strongly about commitology but it seems to me there are much broader issues. This links in with my own report, as I mentioned earlier.
It is quite clear from Mr Ferri' s analysis that we are talking in terms of motor vehicle legislation not just at a European level, but at the United Nations Economic Commission for Europe level which has, for many years now, been accepted within the motor vehicle industry as setting a whole range of global standards. Increasingly we are entering into dialogue with the United States and Japan about global technical standards for motor vehicles. Indeed in the Committee on Industry, External Trade, Research and Energy, of which I am also a member, we will shortly be considering a report on that subject.
It seems to me that to just look at the commitology aspect of this particular directive now and to hold up this measure is not the right way of proceeding. We have to think about how we are going to address the whole issue of considering and approving global technical regulations and the European Union' s input into them. This is something we really need to ask the Commission to consider.
We also need to consider our own approach. It is quite clear, looking around here this evening, that there is not an overwhelming interest in these technical directives among Members of the European Parliament. There are some enthusiasts here with an interest in addressing these issues and we have to think about ways in which we can have an input into these technical processes. We must let the Member States and the Commission make their proposals and then look at some of the key initiatives and put forward the point of view of the citizens, the businesses, the road-users and drivers across the European Union.
I do not think we have got that balance right. We need the safety benefits of Mr Ferri' s directive but we also need to take a much broader look at how to handle the move towards global technical standards in a crucial industry for the European Union.
Mr President, the draft directive under discussion concerns the compulsory fitting of a type-approved speedometer in all new mopeds, motorcycles and three-wheel motor vehicles. The Commission believes that, for reasons of safety and to protect the environment, mopeds and motorcycles that are not fitted with a type-approved speedometer should no longer be allowed to be placed on the market.
It should be possible at all times for drivers of two- or three-wheel motor vehicles to comply with the speed limits in force in the Member States. They should not have the opportunity to refer to the lack of legal provisions in order to escape the consequences of breaking the speed limit. Besides, the speedometer is already a standard fitting in most of the vehicles placed on the market in the European Union, without this significantly affecting the overall price of the vehicle. In addition, the compulsory fitting of a speedometer in all these vehicles will yield economies of scale which will benefit consumers as well.
The Commission would be prepared to approve all the proposed amendments, but Amendment No 5 on the committee procedure may prove very problematic. As the Commission will soon be making a proposal to amend the framework directive, i.e. the Directive establishing a committee on motor vehicles, the Commission suggests that the committee procedure be discussed in that connection. The issue could also be dealt with when the new commitology decision approved in June enters into force with regard to the existing committees. However, I would consider it unfortunate if discussion of the document became a matter for conciliation simply because of a problem concerning committee procedure.
Thank you very much, Commissioner Liikanen.
The debate is closed.
The vote will take place on Wednesday at 12.00 p.m.
Passenger cableway installations
The next item is the recommendation for second reading (A5-0028/1999), on behalf of the Committee on Legal Affairs and the Internal Market, on the common position adopted by the Council with a view to adopting a European Parliament and Council Directive relating to cableway installations designed to carry passengers (COM(93) 646 - C5-0030/1999 - 1994/0011(COD)) (rapporteur: Mr Miller).
Mr President, can I again thank all my colleagues in the Committee on Legal Affairs and the Internal Market for their assistance in producing this report.
The first reading of this report went through Parliament earlier this year - in April I believe - and that report had two aims similar to the aims of this report. The first was the free movement of cableway installations. That is central to the whole concept of the single market. But this can only be done - and I stress "can only be done" - where we have harmonisation of safety standards. I would add that each Member State remains responsible for overseeing that. So the central point initially was the free movement of cableway installations.
The second point was the safety of cableway installations. Earlier this evening I spoke about safety - the safety of two-wheeled vehicles on the road. We in the European Union should be concerned about all aspects of safety in all modes of transport, not just two-wheeled vehicles, four-wheeled vehicles, trains, planes, boats or whatever, but also in relation to cable cars and cable installations. We have to be concerned about safety.
That brings me on to the amendments which have been tabled here by the Committee on Legal Affairs and the Internal Market. Amendments Nos 1, 2, 3 and 5 clarify the position with regard to all persons utilising cableways. In the past, this has been a grey area but hopefully now, with the introduction of those four amendments, we will have clarified the position for all persons using those installations.
Amendment No 4 is basically a tidying-up operation, as the earlier paragraph was out of date. Amendment No 6 takes out the question of mining which is the subject of separate legislation. Amendments Nos 7, 8, 9 and 10 simplify the safeguard clause. If we had agreed fully with the Commission text we would have had three unwieldy safeguard paragraphs. By doing it this way we have one simplified paragraph. Amendment No 11 again highlights safety aspects. Amendment No 12 is again a tidying-up exercise.
I commend this report to you. It highlights the whole question of safety within the European Union; it is an area we should all be concerned about and, as such, I would hope that the Commission and Council will accept it.
Mr President, on behalf of the Group of the European People' s Party/European Democrats, I would like to thank the rapporteur and to welcome this directive. We all ask that the formal procedure following Parliament' s decision be carried out as quickly as possible, and that the directive be quickly transposed so that we can successfully conclude this discussion process which was initiated by the Commission in 1994. This directive is significant in four ways. It is significant in terms of industrial policy, competition policy, security policy and consumer policy. This directive relates to all four policy areas.
We can all still remember the dramatic accidents that have taken place on and as a result of cableway installations. They are largely responsible for the fact that calls for uniform safety standards have become more vociferous. These calls have also become increasingly topical. I am therefore very pleased, and the preceding speaker also touched on this matter briefly, that it will not only apply to those people who are actually in the cable car, but also to those who disembark at the station or who are waiting to depart.
Uniform Europe-wide safety standards are necessary in order to protect both the safety of passengers and also the competitiveness of the European cableways industry in the international market.
Cableway installations have undergone highly specialised, state-of-the-art improvements. Cableways are an important economic factor in many Member States, particularly in the Alpine region. I am pleased to be able to refer to the fact, in my maiden speech to this House in plenary session, that in my own country, Austria, cableways are a cornerstone of tourism and consequently, of the Austrian national economy.
I would just like to emphasise the importance of this directive. In my country alone, we have nine million passengers who take around 526 million trips with 255 cableway companies and, in economic terms, this represents a total turnover of 10.8 billion Austrian schillings. The directive represents a competitive advantage and raises the competitiveness of European and particularly Austrian cableway companies. The directive is aiming to harmonise safety standards for passengers. It aims to boost the free movement of goods, that is to say the internal market, as far as the cableway industry is concerned. It will consolidate this sector as an integral part of the national economy. Uniform and simplified procedures, a relieving of the burden on the authorities as well as the removal of procedural steps are all part of this directive.
I welcome the fact that, by means of this directive, it is going to be possible to bring an initiative that was introduced during the Austrian Presidency to a successful conclusion in terms of consumer safety and competitiveness.
Mr President, I would like to congratulate the rapporteur on the substantial and significant content of this directive. I have only been a member of the Committee on Legal Affairs and the Internal Market for a few days, and therefore I have not had the opportunity to follow its entire course. Over the past few days, I have only been able to familiarise myself with it. The speaker before me was saying that this type of installation is very widespread in Europe - it certainly is in my country, which includes almost all of the Alps as well as the Apennines. So we are dealing with structures, and a sphere of activity which are of great concern to us.
As I was saying, the content of this directive is all very noteworthy, and we certainly agree with it. In this way, we are giving the go-ahead to the free movement of technologies in this regard, and to the free movement of supplies. As was said a short while ago, the route has been opened to competition in this sector which, in the field of technology and in the field of safety, is essential because competition is exactly what it is - it makes technology advance.
I have read carefully the content of the directive and from a technical point of view, I still find some points unclear. Of course, the directive lays down principles, gives specific instructions, brings into line and also harmonises legislation within the Member States on what has to be an essential goal - safety. However, in the area of safety and in the area of technology, specifications, parameters, characteristics and materials used become fundamentally important. Levels of maintenance and planning times also become vital. Now, from my point of view, certainly the technical provisions which will follow this directive - and which will be laid down in other places and after other meetings - will form the basic element in defining the authorisation of this directive in all the Member States.
In this sense, and knowing which parameters will be examined from a purely technical point of view, I would ask whether it is possible for Parliament, and particularly the Commission, to be kept informed. Above all, I ask whether it is possible for the Commission to inform us what the result of the implementation of this directive will be, from a purely technical point of view.
The draft directive before the European Parliament concerns the safety of the persons carried and the free movement of cableway equipment and installations. In ordinary language, the installations concerned are the cable cars, the funicular railways and ski lifts used in mountain resorts, all used where access is difficult. It goes without saying, as has been said here, that these are very important issues.
I should like to thank the parliamentary committee and in particular the rapporteur, Mr Miller, for the excellent work carried out during the second reading. The Commission is happy to accept all the amendments. For one thing, they are designed to clarify certain provisions of the common position, in particular, regarding its scope, and are therefore welcome.
Secondly, the rapporteur has proposed adding mining installations to the exclusions. This seems justified given the particular nature of such installations which are subject to very specific rules and regulations.
The Commission also agrees that this matter should be part of the report to be drawn up by the Commission four years after the directive enters into force.
The adoption of your report will constitute a decisive stage in the process leading to the long-awaited implementation of this much-needed directive.
Thank you very much, Commissioner Liikanen.
The debate is closed.
The vote will take place on Wednesday at 12.00 p.m.
(The sitting was suspended at 7.40 p.m.)